Citation Nr: 1602696	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  11-21 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a psychiatric disability, to include as secondary to the low back disability.


REPRESENTATION

Appellant represented by:	George C. Piemonte, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to December 1979.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In March 2013, the Veteran testified at a videoconference before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

When the case was most recently before the Board in February 2015, the Board remanded the case for additional development, and it has now been returned to the Board for further appellate action.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System.


REMAND

Regrettably, an additional remand is needed due to internal inconsistencies found in the most recent August 2015 VA back examination report.  The report reflects the examiner's initial opinion that the Veteran's diagnosed low back disorder was at least as likely as not incurred in or caused by the claimed in-service injury, event or illness.  However, the examiner later stated, based on documentation of evidence, that it was impossible to link the Veteran's current low back problem to his 1979 in-service injury.  Instead, the examiner stated that the documentation pointed toward a 1998 post service injury as the cause of his back condition.  While the examiner provided rationale to support the opinion against the claim, the Board cannot ignore the examiner's initial statement relating the claimed disorder to the Veteran's active service.  Simply, the conclusions reached by the August 2015 VA back conditions examiner are internally inconsistent, and thus, the Board finds the examiner's opinions to be inadequate for adjudication purposes.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, the RO must obtain an addendum from the August 2015 VA back conditions examiner to clarify whether the Veteran's currently diagnosed degenerative disc disease and degenerative arthritis of the lumbar spine are etiologically related to service.  

The Veteran's representative requested in September 2015 that he receive copies of the Veteran's August 2015 VA back conditions and mental disorders examination reports prior to VA issuing a decision with respect the claims on appeal.  Although the RO acknowledged this request in an interim letter sent to the Veteran's representative in October 2015, it is unclear whether the requested copies of the examination reports have been provided.  Therefore, while on remand, the RO must ensure that the Veteran's representative has been provided copies of the August 2015 VA back conditions and mental disorders examination reports.

Regarding the psychiatric disorder claim, the evidence indicates that the Veteran's psychiatric disability is related to his low back disability.  Thus, the claim for service connection for a psychiatric disability is inextricably intertwined with the back disability claim, and must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Provide the Veteran representative with copies of the August 2015 VA back conditions and August 2015 VA mental disorders examination reports, as requested, and provide an appropriate period for response thereto. 

2.  Undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims.

3.  Then, all pertinent evidence of record must be made available to and reviewed by the VA physician who provided the August 2015 etiological opinion regarding the Veteran's diagnosed back disorders.  Based on a review of all pertinent evidence of record, and with consideration of the Veteran's lay statements, the physician is again asked to opine whether there is a 50 percent or better probability that the Veteran's current low back disorders originated in service or are otherwise etiologically related to service.  The rationale for all opinions must be provided, with discussion of the complaints of low back pain from April to June 1979 and left leg numbness in May and June 1979, the 1989 X-ray report, the 1998 back injury, and the private nexus opinions of record.  If the physician is unable to provide the requested opinion, the physician must explain why.

4.  Undertake any other indicated development.

5.  Then, readjudicate the claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




